DETAILED ACTION
1.	This Notice of Allowance is in response to the Amendment filed January 21, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-5 and 7-20 are allowable over the references of record for at least the following reasons:
	Claims 1 and 7: wherein the thermal barrier layer has an inwardly facing surface and an outwardly facing surface, wherein a wall thickness is defined by the inwardly facing surface and the outwardly facing surface, and wherein the inwardly facing surface is attached to the second surface of the sealing layer, and wherein the sealing layer includes at least one flange dividing the thermal barrier layer into separate portions by extending through the wall thickness of the thermal barrier layer.  
	Claim 13: wherein the thermal barrier layer has an inwardly facing surface and an outwardly facing surface, wherein a wall thickness is defined by the inwardly facing surface and the outwardly facing surface, and wherein the inwardly facing surface is attached to the second surface of the sealing layer; and forming at least one flange in the sealing layer, wherein the at least one flange extends through the wall thickness of the thermal barrier layer thereby dividing the thermal barrier layer into separate portions.  
	The closest prior art is the Bilancia reference.  The Bilancia reference fails to disclose all of the features of the amended independent claims.  Moreover, modifying the Bilancia reference to arrive at the langue of the amended independent claims would render the Bilancia reference inoperable for its intended purpose.  In rejecting the claims, the outer periphery of the two metal layers with the insulating material between was interpreted to be the flange.  However, the flange at this location fails to separate the thermal barrier layer into separate portion.  If the flange was moved to another location and no longer around the outer periphery then the outer periphery would left open and susceptible to fouling of the thermal barrier material.  Therefore, 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747